            Case 2:21-mj-00081-kjd Document 2 Filed 08/16/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                       FOR THE                                    2121 AUG 16 At\ II-: SI
                                 DISTRICT OF VERMONT


UNITED STATES OF AMERICA,                            )
     Plaintiff,                                      )
                                                     )
       V.                                            )         Docket No. 2:21mj81-01
                                                     )
ERIC GRENIER,                                        )
      Defendant.                                     )

                                 MOTION FOR DETENTION

       NOW COMES the United States of America, by and through its attorney, Jonathan A.

Ophardt, Acting United States Attorney for the District of Vermont moves for pretrial detention

of the above-named defendant pursuant to 18 U.S.C. § 3142(e) and (f).

       1. Eligibility for Detention. This defendant is eligible for detention because the case

involves a felony that involves the possession of a firearm.

       2. Reason For Detention. The Court should detain the defendant because there are no

conditions of release which will reasonably assure the safety of any person and the community.

       3. Rebuttable Presumption. The United States will not invoke the rebuttable

presumption against defendant under§ 3142(e).

       4. Time For Detention Hearing. The United States requests the court conduct the

detention hearing at first appearance.

       5. Other Matters.

       The defendant has a substantial criminal history, including three felony convictions for

burglary and marijuana cultivation. He as other convictions for assault and making threats over

the telephone. As the state court search warrant affidavit (copy attached) demonstrates, the
          Case 2:21-mj-00081-kjd Document 2 Filed 08/16/21 Page 2 of 2




defendant has a recent history of serious and potentially violent encounters with neighbors in his

community and local law enforcement personnel. He has repeatedly threatened to harm others

and possibly himself. Family members have expressed deep concern about their own safety.

Although defendant no longer has immediate access to firearms, his history speaks of violent

tendencies that cannot be ameliorated by conditions of release.

       Dated at Burlington, in the District of Vennont, August 16, 2021.

                                                            Respectfully submitted,

                                                            JONA THAN A. OPHARDT
                                                            Acting United States Attorney


                                                    By:
                                                            ~/t•t1f/f:(Y
                                                            Assistant U.S. Attorney
                                                            P.O. Box 570
                                                            Burlington, VT 05402-0570
                                                            (802) 951-6725
                                                            eugenia.cowles@usdoj.gov
